Order issued October 31, 2012




                                               In The




                                        No. 05-12-01463-CV

                                  IN RE HEIDI AMOS, Relator
                 Original Proceeding from the County Criminal Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. MA10-68776-F


                                             ORDER
                          Before Justices Moseley, FitzGerald, and Myers

        Before the Court is relator’s request for emergency relief. We GRANT the request and

STAY all further proceedings in the trial court. This stay shall remain in effect until further order of

this Court.




                                                        LANA MYERS
                                                        JUSTICE